                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                        NO. 7:20-MJ-1318



   UNITED STATES OF AMERICA

        v.                                                  REQUEST FOR DISCOVERY

   MICHELLE ANN NOEL




       The defendant hereby requests that the Government comply with the following discovery

request, made pursuant to the provisions of Federal Rule of Criminal Procedure 16 and other

authorities cited herein. This request is made in order to preserve, on the record, the defendant's

requests for discovery. THIS REQUEST DOES NOT REQUIRE ACTION BY THE COURT.

For that reason, the requirements of Local Rule 12.2 are not applicable.

       (a) The defendant requests that the government allow the inspection and copying or

photographing by the defendant of the following:

       1. Any relevant written or recorded statements or confessions made by the defendant, or

copies thereof, within the possession, custody or control of the Government, the existence of

which is known, or by the exercise of due diligence may become known to the attorney for the

Government.

       2. The substance of any oral statement which the Government intends to offer in evidence

at the trial made by the defendant, whether before or after arrest, in response to interrogation by

any person then known to the defendant to be a Government agent.

       3. Any results or reports of physical or mental examinations, and of scientific tests or
experiments, or copies thereof, including the results of any polygraph examinations, made in

connection with the case and which are material to the preparation of the defense or are intended

for use by the Government as evidence in chief at the trial.

       4. Any recorded testimony of the defendant before a grand jury which is related to the

offense charged.

       5. Any books, papers, documents, photographs, tangible objects, buildings or places or

copies or portions thereof, which are within the possession, custody or control of the

Government, and which are material to the preparation of the defense or are intended for use by

the Government as evidence in chief at trial, or were obtained from or belong to the defendant.

       6. The Federal Bureau of Investigation identification sheet, or any other list, indicating

defendant's prior record.

       (b) The defendant further requests that the government disclose to the defendant the

following:

       1. Any and all information and material known to the Government which may be

favorable to the defendant on the issues of guilt or punishment within the scope of Brady v.

Maryland, 373 U.S. 83 (1963).

       2. The existence and substance of any payments, promises or immunity, leniency or

preferential treatment made to prospective Government witnesses within the scope of United

States v. Giglio, 405 U.S. 150 (1972) and Napue v. Illinois, 360 U.S. 264 (1959).

       3. A record of prior convictions of any alleged co-conspirator accomplice, informant or

witness who will testify for the Government at trial.

       4. Whether the defendant was the subject of any electronic surveillance, and if so, shall


                                                 2
set forth in detail the circumstances thereof.

       5. Any evidence that the government intends to offer at trial pursuant to Rule 404(b) of

the Federal Rules of Evidence.

       6. The identities of any confidential informants who were actual participants in criminal

activities. This request is made pursuant to Roviaro v. United States, 353 U.S. 53, 77 S.Ct. 623, 1

L.Ed.2d 639(1957).                     2         (c) This discovery request is a continuing one and

the Government must promptly notify counsel for defendant of the existence of additional

evidence or material that is discovered prior to or during trial and is subject to discovery or

inspection under any provision of law.

       Respectfully requested this 17th day of January, 2021.

                                       G. ALAN DuBOIS
                                       Federal Public Defender

                                       /s/ Deirdre A. Murray
                                       DEIRDRE A. MURRAY
                                       Assistant Federal Public Defender
                                       Attorney for Defendant
                                       Office of the Federal Public Defender
                                       409-A Broad Street
                                       New Bern, North Carolina 28560
                                       Telephone: 252-633-2970
                                       Fax: 252-633-6385
                                       E-mail: Deirdre_Murray@fd.org
                                       Connecticut Bar No. 22981
                                       LR 57.1 Counsel Appointed




                                                    3
                                  CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that a copy of the foregoing was served upon:

Garland W. Rowland
United States Marine Corps
Attn: Captain Rowland, Trial Services Office
3250 Catlin Ave
Quantico, VA 22134
865-438-3134
Email: garland.rowland@usmc.mil

by electronically filing the foregoing with the Clerk of Court on January 12, 2021, using the
CM/ECF system which will send notification of such filing to the above.

       This the 12th day of January, 2021.

                                             /s/ Deirdre A. Murray
                                             DEIRDRE A. MURRAY
                                             Assistant Federal Public Defender
                                             Attorney for Defendant
                                             Office of the Federal Public Defender
                                             409-A Broad Street
                                             New Bern, North Carolina 28560
                                             Telephone: 252-633-2970
                                             Fax: 252-633-6385
                                             E-mail: Deirdre_Murray@fd.org
                                             Connecticut Bar No. 22981
                                             LR 57.1 Counsel
                                             Appointed




                                                 4
